United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                       REVISED June 17, 2004
                                                               June 7, 2004
               IN THE UNITED STATES COURT OF APPEALS
                                                         Charles R. Fulbruge III
                       FOR THE FIFTH CIRCUIT                     Clerk



                           No. 03-30891
                         Summary Calendar



PRESCOTT-FOLLETT & ASSOCIATES, INC.;
LATIN AMERICAN ENERGY DEVELOPMENT INC,
doing business as DELASA,

          Plaintiffs-Appellants,

                              versus

DELASA/PRESCOTT-FOLLETT & ASSOCIATES, a
Delaware Limited Liability Company; ALMA
FINANCE GROUP; KRIS N MAHABIR; ARETE LLC;
MARY A WRIGHT,

          Defendants-Appellees.



          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 01-CV-3178-I


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Appellants Prescott-Follett & Associates and Latin American

Energy Development filed a declaratory judgment action in district

court alleging that Appellees improperly amended an agreement

governing the operation of certain projects in Nicaragua.      Relying

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
on the arbitration clause in the operating agreement, the district

court stayed the proceedings and granted Appellees’ motion to

compel arbitration.   Shortly thereafter, Appellants filed a motion

for a new trial.    Treating this motion as a Rule 59(e) motion to

alter or amend the judgment, the district court denied Appellants’

motion on August 6, 2003.    Appellants lodged this appeal shortly

thereafter.     We conclude that we lack jurisdiction to hear this

appeal, and accordingly DISMISS.

     Section 16 of the Federal Arbitration Act governs appellate

review of district court orders dealing with arbitration.   Section

16(a)(3) allows a litigant to appeal “a final decision with respect

to an arbitration that is subject to this title.”1   Section 16(b),

however, specifies that “an appeal may not be taken from an

interlocutory order compelling arbitration under section 206 of

this title.”2

     In the present case, the district court’s order was not a

final decision such that jurisdiction would be proper under §

16(a)(3).3    The district court did not dismiss the action, but

rather stayed judicial proceedings, retained jurisdiction over the

case and the parties, and ordered that they submit to arbitration.

Because the court’s order was an interlocutory decision, § 16(b)



     1
      9 U.S.C. § 16(a)(3).
     2
      9 U.S.C. § 16(b)(3).
     3
      Apache Bohai Corp., LDC v. Texaco China, B.V., 330 F.3d 307,
309 (5th Cir. 2003).
precludes our review of that decision.4

       In an effort to evade the FAA’s limitations on appellate

review, Appellants attempt to classify their appeal not as an

appeal of the district court’s order compelling arbitration, but

rather as an appeal of the court’s order denying their Rule 59

motion for a new trial.              Appellants’ argument is unavailing.             As a

preliminary matter, Rule 59(e) allows a party to move a district

court to alter or amend a judgment after judgment is entered.5                         In

this case, no judgment was entered: the court stayed proceedings

pending arbitration and retained jurisdiction over the matter.

       More significantly, Appellants’ argument represents a thinly

veiled      effort      to   circumvent     the   restriction       on   interlocutory

appeals contained in § 16(b).               In their Rule 59 motion, Appellants

requested “a new trial of the issues involved in the Motion to

Compel Arbitration” because Appellants believed, in essence, that

the district court had reached the wrong conclusion.                        Appellants’

Rule       59   motion,      thus,    was   simply    a   request    that     the   court

reconsider        its     order      compelling      arbitration.        If   an    order

compelling arbitration is unreviewable under § 16(b), we fail to

see how a request for reconsideration of that order is reviewable.

If a litigant could obtain appellate review of an order compelling

arbitration simply by filing a Rule 59 motion, then § 16(b)(3)

would be reduced to a dead letter.

       4
      Id. (“An arbitration order entering a stay, as opposed to a
dismissal, is not an appealable final order.”).
       5
        See FED. R. CIV. P. 59(b), (e).
     Accordingly, we conclude that we lack jurisdiction to hear

this appeal.   The appeal is DISMISSED for want of jurisdiction.